Exhibit 10.4
[c85046p8504601.jpg]
May 8, 2009
Richard Surratt
Re: Employment Terms
Dear Richard:
Your agreement dated February 1, 2007 is hereby amended and restated in its
entirety to reflect your continued employment as President and Chief Executive
Officer of the Company. You continue to be a key employee who performs highly
specialized and unique duties that are critical to Voyager Learning Company.
Capitalized terms set forth in this letter are defined in Exhibit A.
1.      Additional Restructuring Duties
In addition to fulfilling the responsibilities of President and Chief Executive
Officer of Voyager Learning Company and those set forth in Section 13 below, you
agree to cooperate fully with Voyager Learning Company and its board, investment
bankers, attorneys, accountants and advisors in connection with its evaluation
of strategic alternatives. You agree to play an active and positive role in
fairly representing Voyager Learning Company’s interests, be an advocate for
Voyager Learning Company’s positions and work with other employees or advisors
of Voyager Learning Company and its affiliates to secure their continued loyalty
to Voyager Learning Company and prospective buyers if appropriate. If you are
offered an employment opportunity, an equity interest or any other consideration
from a prospective buyer while you are employed by Voyager Learning Company, by
signing this Agreement you agree to keep Voyager Learning Company advised of
your negotiations with the prospective buyer and to accept any such offer prior
to a sale only with Voyager Learning Company’s advance written permission.
2.      Equity
In addition to the general prohibition on stock sales when in possession of
material inside information, Voyager Learning Company common stock may not be
sold or otherwise transferred within ninety days of your termination of
employment without the express written consent of Voyager Learning Company’s
general counsel.

 

 



--------------------------------------------------------------------------------



 



3.      Bonus

  (a)   Voyager Learning Company paid a guaranteed 2008 target annual bonus
opportunity, which is equal to $573,750 on or before March 14, 2009. Voyager
Learning Company also guarantees that it will pay your 2009 target annual bonus
opportunity, which is equal to $573,750, provided that you remain employed on a
full time basis through December 31, 2009. Should you remain employed with
Voyager Learning Company through December 31, 2009, payment of your 2009 bonus
will be made no later than March 14, 2010. If prior to December 31, 2009, there
is a Change of Control of the Company, your employment is terminated without
Cause or you terminate your employment for Good Reason, you shall be paid a
pro-rata portion of your guaranteed 2009 target annual bonus no later than the
earlier of the Change of Control of the Company or March 14, 2010. With respect
to calendar years after 2009, if you remain employed by Voyager Learning
Company, you will be eligible to participate in Voyager Learning Company’s then
current annual bonus plan, in accordance with the terms of such plan.

  (b)   As additional compensation regarding your participation in a Change of
Control of the Company, you shall be paid an amount equal to 50% of your Base
Salary as in effect immediately prior to the date of payment. Such payment will
be made on the earliest of (i) the date of the Change of Control of the Company
provided such Change of Control of the Company is a change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation for purposes of Section 409A of the
Code (“Section 409A”) and occurs in 2009, (ii) the date of termination of your
employment by you or by the Company other than for Cause after a Change of
Control and (iii) December 31, 2009. Voyager Learning Company shall maintain a
rabbi trust with a third party financial institution for the purpose of funding
the additional compensation set forth in this Section 3(b).

4.      Severance Protection
You shall be entitled to the following severance benefits under this Section 4
if Voyager Learning Company terminates your employment without Cause or you
resign for Good Reason:

  (a)   A single lump sum payment in an amount equal to the sum of (i) 150% of
your then current Base Salary and (ii) an amount equal to any accrued but unused
vacation days, with such payments commencing on the earliest payroll date that
does not result in adverse tax consequences to you under Section 409A of the
Code.

  (b)   Subject to your continued co-payment of premiums, continued
participation for two years in all medical, dental and vision plans which cover
you (and eligible dependents) upon the same terms and conditions (except for the
requirements of your continued employment) in effect for active employees of
Voyager Learning Company. If you obtain other employment that offers
substantially similar or improved benefits, as to any particular medical, dental
or vision plan, such continuation of coverage by Voyager Learning Company for
such similar or improved benefit under such plan under this Section 4(b) shall
immediately cease.

 

2



--------------------------------------------------------------------------------



 



The continuation of health benefits under this subparagraph shall reduce and
count against your rights under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended. To the extent that such post-employment coverage cannot
be provided under any such plan, Voyager Learning Company, at its election, will
either (i) arrange to make available to you coverage through an insured
arrangement that provides benefits substantially similar and on the same terms
and conditions to those provided under such plan, or (ii) pay such benefits as
described in (i) above directly. The obligations of Voyager Learning Company to
provide any alternative coverage described in the preceding sentence are
expressly conditional on you taking all reasonable actions and providing all
reasonable information, as Voyager Learning Company shall request, as is
necessary for it to fulfill such obligations. Voyager Learning Company will
provide coverage under this Section 4(b) in such manner that the coverage and
benefits are not taxable to you or shall pay you an additional amount to cover
the payment of all federal, state, local and other taxes with respect to such
coverage and benefits as well as the tax reimbursement provided by this sentence
such that the coverages and benefits under this Section 4(b) as well as the tax
reimbursement under this Section 4(b) does not result in any additional tax cost
to you.
Voyager Learning Company shall maintain a rabbi trust with a third party
financial institution for the purpose of funding severance benefits that may be
payable under this Agreement.
5.      Conditions to Receiving Severance Benefits
Any severance benefits payable under this Agreement shall be in lieu of any
other severance benefits that you may have otherwise been eligible to receive
from Voyager Learning Company or its affiliates under the Voyager Learning
Company Separation Benefits Plan or otherwise. If you terminate employment in a
manner entitling you to severance benefits under Section 4 above and your death
occurs before full payment of such severance benefits, any amount remaining to
be paid shall be paid to your surviving spouse, or, if none, to your estate. You
must sign a release agreement in substantially the same form as attached as
Exhibit B to this Agreement to receive the severance benefits within the time
period set forth therein. Subject to Section 4(a) and Section 11, the severance
benefits under this Agreement will commence as soon as reasonably practicable
after the termination of the seven (7) day revocation period provided in the
release agreement. You shall not be required to seek other employment to
mitigate damages, and any income earned by you from other employment or
self-employment shall not be offset against any obligations of Voyager Learning
Company to you under this Agreement.
6.      Tax Payments

  (a)   Your rights to receive a tax gross-up payment for golden parachute
excise taxes under the LTIP Award survived termination of the LTIP Award and you
are entitled to such tax-gross-up rights, including those set forth in the
Appendix to

 

3



--------------------------------------------------------------------------------



 



the LTIP Award. For purposes of this Section, the following specialized terms
will have the following meanings:

  (1)   “Base Period Income” “Base Period Income” is an amount equal to your
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations thereunder.
Generally, your “annualized includable compensation” is the average of your
annual taxable income from Voyager Learning Company for the “base period,” which
is the five calendar years prior to the year in which a “change of ownership or
control” as defined in Section 280G(b)(2) of the Code occurs. These concepts are
complicated and technical and all of the rules set forth in the applicable
regulations apply for purposes of this Agreement.

  (2)   “280G Cap” “280G Cap” means an amount equal to 3 times your “Base Period
Income,” less $1,000. This is the maximum amount which you may receive without
becoming subject to the excise tax imposed by Section 4999 of the Code.

  (3)   “Total Payments” The “Total Payments” include any “payments in the
nature of compensation” (as defined in Section 280G of the Code and the
regulations thereunder), made under this Agreement or otherwise, to or for your
benefit, the receipt of which is contingent on a change of control and to which
Section 280G of the Code applies.

  (b)   Voyager Learning Company will, at its expense, retain a “Consultant”
(which shall be a law firm, a certified public accounting firm, and/or a firm of
recognized executive compensation consultants) to provide an opinion concerning
whether your Total Payments exceed the 280G Cap. Voyager Learning Company will
select the Consultant. The opinion required by this Section shall set forth the
amount of your Base Period Income, the present value of the Total Payments and
the amount and present value of any excess parachute payments.

7.      Successors and Assigns
This Agreement shall be binding upon any successor or assign of Voyager Learning
Company, including any entity that (whether directly or indirectly, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation or otherwise) is the survivor of Voyager Learning Company or that
acquires Voyager Learning Company and/or substantially all the assets of Voyager
Learning Company in accordance with the operation of law, and such successor
entity shall be deemed to be “Voyager Learning Company” for purposes of this
Agreement (except for purposes of determining whether there has been a Change of
Control of the Company or an Acquisition of at Least 30% of the Company’s
Outstanding Voting Stock and Board Change). This Section will continue to apply
in the event of any subsequent merger or consolidation or transfer of assets.

 

4



--------------------------------------------------------------------------------



 



8.      Company Right to Recover Payments Under This Agreement.
You hereby agree that, if it is ever determined by Voyager Learning Company that
any action or inaction by you constituted willful misconduct in relation to the
Company’s financial statements which is or may be materially injurious to
Voyager Learning Company or its affiliates, or other grounds for termination for
Cause, then Voyager Learning Company may recover all of any award or payment
made to you pursuant to this Agreement, and you agree to repay and return any
such award or payment to Voyager Learning Company. Voyager Learning Company may,
in its sole discretion, affect any such recovery by (i) obtaining repayment
directly from you; (ii) setting off the amount owed to it against any amount or
award that would otherwise be payable by Voyager Learning Company to you, or
(iii) any combination of (i) and (ii) above.
9.      At-Will Employment
This Agreement does not change the at-will nature of your employment
relationship with Voyager Learning Company.
10.     Withholding
Voyager Learning Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
11.     Section 409A
The payments pursuant to this Agreement are intended to be exempt from or,
comply with, the requirements of Section 409A of and this Agreement is intended
to be interpreted and operated accordingly to the fullest extent possible;
provided, however, that notwithstanding anything to the contrary in this
Agreement in no event shall Voyager Learning Company be liable to you for or
with respect to any taxes, penalties or interest which may be imposed upon you
pursuant to Section 409A. Without limitation on the foregoing, the cash in lieu
of SERP described in Exhibit C and the incentive compensation described in
Section 3(a) of this Agreement are intended to be exempt from the requirements
of Section 409A as short-term deferral payments. In accordance with the
preceding sentences, the date on which a “separation from service” pursuant to
Section 409A (“Separation from Service”) occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this Agreement to the extent necessary to have such payments
under this Agreement be exempt from the requirements of Section 409A or comply
with the requirements of Section 409A. If you are a ”Specified Employee”
pursuant to Section 409A on the date of your Separation from Service, to the
extent that any payments pursuant to this letter constitute “deferral of
compensation” subject to Section 409A (after taking into account to the maximum
extent possible any applicable exemptions) (a “409A Payment”) treated as payable
upon Separation from Service, then to the extent required for you not to incur
additional taxes pursuant to Section 409A, no such 409A Payment shall be made
before the earlier of (i) 6 months after your Separation from Service; or
(ii) the date of your

 

5



--------------------------------------------------------------------------------



 



death. Should the preceding sentence result in payments to you at a later time
than otherwise would have been made under this letter, on the first day any such
payments may be made without incurring additional tax pursuant to Section 409A
(“409A Payment Date”), Voyager Learning Company (or Wachovia or a successor
trustee of the rabbi trust to which the Company has contributed with respect to
your severance benefits (“Rabbi Trust”)) shall make such payments provided that
any amounts that would have been paid earlier but for the application of this
Section 11 shall be paid in a lump sum on the 409A Payment Date together with,
subject to the following sentence, accrued interest at the earnings rate (but
not below 0%) of the Rabbi Trust containing your severance amounts. To the
extent administratively feasible, you shall be entitled to direct the investment
of the portion of the assets in the Rabbi Trust attributable to the amount you
are entitled to under this Agreement for which payment is delayed because of
Section 409A and to the extent you exercise this discretion, instead of being
entitled to the amount delayed because of Section 409A with accrued interest at
the earnings rate of the Rabbi Trust you shall be entitled to the amount delayed
because of Section 409A adjusted by earnings and losses attributable to your
investment direction. For purposes of Section 409A, each payment installment
shall be treated as a separate payment. To the extent required for payments
under this Agreement to comply with or be exempt from Code Section 409A (with
the intention to comply with Treasury Regulation §1.409A-3(d) with the treatment
of the 38th day after termination of employment as the designated payment date),
payments shall be made no sooner than the 8th day after termination of
employment nor later than the 38th day after termination of employment based on
when the release required by Section 5 is executed and becomes non-revocable and
if such 30-day period spans two calendar years, payment shall be made in the
later calendar year. The parties agree to cooperate to minimize the impact of
Section 409A without materially changing the economic value of this Agreement to
either party.
12.     Indemnification
Voyager Learning Company shall indemnify you to the same extent that its
officers, directors and employees are entitled to indemnification as of the date
hereof pursuant to Voyager Learning Company’s Articles of Incorporation and
Bylaws for any acts or omissions by reason of being a director, officer or
employee of Voyager Learning Company.
13.     Cooperation
You agree to reasonably cooperate with Voyager Learning Company and its
affiliates during your employment and thereafter in any internal investigation,
any administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by Voyager Learning Company
(including, without limitation, you being available to Voyager Learning Company
upon reasonable notice and at reasonable times for interviews and factual
investigations, appearing at Voyager Learning Company’s request upon reasonable
notice and at reasonable times to give testimony without requiring service of a
subpoena or other legal process, delivering to Voyager Learning Company
requested information and relevant documents which are or may come into your
possession, all at times and on schedules that are reasonably consistent

 

6



--------------------------------------------------------------------------------



 



with your other permitted activities and commitments). The obligations under
this Section shall survive expiration of this Agreement. If your cooperation
under this Section is requested after your termination of employment, Voyager
Learning Company shall (i) provide you reasonable advance notice after giving
due consideration to your then current employment obligations, and
(ii) reimburse you for all reasonable travel expenses and other reasonable
out-of-pocket expenses upon submission of receipts.
14.     Entire Agreement; Modification
This Agreement contains the entire agreement between you and Voyager Learning
Company concerning the matters set forth herein and supersedes any other
discussions, agreements, representations or warranties of any kind with regard
to these matters. You acknowledge that this Agreement supersedes the offer
letters dated September 27, 2005 and October 4, 2005 and signed by you and Alan
Aldworth and the employment agreements dated July 13, 2006 and February 1, 2007,
the standstill agreement dated as of December 28, 2006 and the restricted stock
termination agreement dated January 18, 2007. Any modification of this Agreement
will only be effective if done in writing and signed by you and the Chairman of
the Compensation Committee of Voyager Learning Company. If for any reason any
provision of this Agreement shall be held invalid, that invalidity will not
affect the remainder of this Agreement.
15.     Non-Compete Agreement
By signing this Agreement, you acknowledge that (a) the Employee Invention,
Assignment, Confidentiality and Restrictive Covenant Agreement (the “Non-Compete
Agreement”) remains a valid and binding agreement and (b) the Non-Compete
Agreement shall inure to the benefit of any successor or assign of Voyager
Learning Company.
16.     Acknowledgment
You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.
17.     Governing Law
This Agreement is governed by the laws of Michigan (excluding conflicts of
laws).

 

7



--------------------------------------------------------------------------------



 



We hope that these adjustments to your compensation reinforce the degree to
which you are valued by Voyager Learning Company. Please review this Agreement
carefully and, if it correctly states our agreement, sign and return to me the
enclosed copy.

          Best regards,
      /s/ Todd W. Buchardt       Todd W. Buchardt      Senior Vice President and
General Counsel
Voyager Learning Company       

Read, accepted and agreed to this _8th___ day of May, 2009

                /s/ Richard Surratt       Richard Surratt           

 

8



--------------------------------------------------------------------------------



 



         

Exhibit A
Definitions
Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change
An “Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and
Board Change” shall occur if:

(a)   any “person” or `”group” (as such terms are used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities of Voyager Learning Company representing
30% or more of the combined voting power of Voyager Learning Company’s then
outstanding securities after the date hereof (other than Voyager Learning
Company, its subsidiaries or any employee benefit plan of Voyager Learning
Company or its subsidiaries; and, for purposes of the Agreement, no Change of
Control of the Company shall be deemed to have occurred as a result of the
“beneficial ownership,” or changes therein, of Voyager Learning Company’s
securities by either of the foregoing) and,

(b)   individuals who, as of April 6, 2006, constitute Voyager Learning
Company’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of Voyager Learning Company’s Board of Directors,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election, by the stockholders of Voyager Learning
Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the members of Voyager
Learning Company’s Board, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be considered as though
such person were a member of the Incumbent Board.

Asset Sale
“Asset Sale” means a sale, lease or transfer of all or substantially all of
Voyager Learning Company’s assets to an entity less than 50% of the outstanding
voting securities of which are owned in aggregate by Voyager Learning Company,
its subsidiaries or any employee benefit plan of Voyager Learning Company or its
subsidiaries.
Cause
“Cause” means termination of your employment with Voyager Learning Company or
its affiliates by reason of (1) an act of fraud, embezzlement or theft in
connection with your duties or in the course of your employment;
(2) unreasonable neglect or refusal by you to perform your material duties
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (A) a demand for performance of services has been
delivered to you by Voyager Learning Company’s Board at least sixty days prior
to such termination identifying the manner in which the Board believes that your
have failed to perform and (B) you have thereafter failed to remedy such failure
to perform; (3) you engage in willful, reckless, or grossly negligent misconduct
which is or may be materially injurious to Voyager Learning Company or its
affiliates; or (4) your conviction of or plea of guilty or nolo contendere to a
felony.

 

A-1



--------------------------------------------------------------------------------



 



Change of Control of the Company
A “Change of Control of the Company” shall occur upon any of the following
events:

(a)   a consummation of any consolidation or merger of Voyager Learning Company
pursuant to which shares of common stock would be converted into or exchanged
for cash, securities or other property, other than a consolidation or merger of
Voyager Learning Company in which the holders of common stock immediately prior
to the merger have, directly or indirectly, at least a 50% ownership interest in
the outstanding common stock of the surviving corporation immediately after the
merger (other than with entities in which the holders of Voyager Learning
Company’s common stock, directly, or indirectly, have at least a 50% ownership
interest);

(b)   an Asset Sale;

(c)   approval by Voyager Learning Company’s stockholders of any plan or
proposal for the liquidation or dissolution of Voyager Learning Company; or

(d)   as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by Voyager Learning Company’s Board of Directors),
contested election or substantial stock accumulation (“Control Transaction”),
the members of Voyager Learning Company’s Board of Directors immediately prior
to the first public announcement relating to such Control Transaction shall
thereafter cease to constitute a majority of Voyager Learning Company’s Board of
Directors.

Code
“Code” means the Internal Revenue Code of 1986, as amended.
Disability
“Disability” means a mental or physical condition which, in the opinion of the
Compensation Committee of Voyager Learning Company (1) renders you unable or
incompetent to carry out the material job responsibilities which you held or the
material duties to which you were assigned at the time the disability was
incurred, and (2) is expected to be permanent or to last for an indefinite
duration or a duration in excess of six months, or results in you receiving
benefits under any long term disability plan offered by Voyager Learning Company
or its affiliates.

 

A-2



--------------------------------------------------------------------------------



 



Good Reason

(a)   “Good Reason” in all events means the occurrence of any of the following
events, without your written consent: (1) you are no longer Voyager Learning
Company’s Chief Executive Officer, (2) you are assigned any duties inconsistent
in any material respect with your position, authority, duties or
responsibilities, or any other action that results in a significant diminution
in such position, authority, duties or responsibilities, each as in effect as of
the date hereof (or such later date to the extent of any actions by Voyager
Learning Company are consented to in writing by you), unless the action is
remedied by the Company within ten days after receipt of notice thereof given by
you, (3) your assignment for longer than six months to a location in excess of
fifty miles from your then current office, (4) a material reduction of your
Regular Salary, a material reduction of your bonus target below 85% of your Base
Salary, or (5) material failure to pay your Regular Salary, bonus or benefits
under this Agreement, unless any such action under this clause is remedied by
Voyager Learning Company within ten business days after receipt of notice
thereof given by you. For purposes of clause (5), the substitution of any
benefit stated under Exhibit C with any other benefit of equivalent or greater
value shall not constitute a material failure to pay your benefits.

(b)   Notwithstanding anything to the contrary in (a)(1) or (a)(2) above, you
shall not have “Good Reason” to terminate your employment due solely to one or
more of the following events: (1) there is a diminution of the business of
Voyager Learning Company or any of its affiliates, including, without
limitation, a sale or other transfer of property or other assets of Voyager
Learning Company or any of its affiliates, or a reduction in head count or
budget, or (2) a suspension of your position, job functions, authorities, duties
and responsibilities while on paid administrative leave due to a reasonable
belief that you have engaged in conduct described in Section 8 of the Agreement.

(c)   You shall only be entitled to terminate employment for Good Reason by
giving Voyager Learning Company written notice of the termination, setting forth
in reasonable detail the specific conduct of Voyager Learning Company or its
affiliates that constitutes Good Reason. An event shall not be deemed to
constitute Good Reason if you fail to deliver notice of termination for Good
Reason within one month of your actual knowledge of such event.

LTIP Award
“LTIP Award” means the Multi-Year Stock Option Grant dated November 2, 2005.

 

A-3



--------------------------------------------------------------------------------



 



Exhibit B
AGREEMENT AND GENERAL RELEASE
Voyager Learning Company, its affiliates, subsidiaries, divisions, successors
and assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Richard Surratt (“Executive”), the
Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as “Employee”) agree:
1. Last Day of Employment. Executive’s last day of employment with Employer is
[DATE]. In addition, effective as of [DATE], Executive resigns from the
Executive’s position as [TITLE] of Employer and will not be eligible for any
benefits or compensation after [DATE], other than as specifically provided in
the retention agreement between Employer and Executive dated May  _____  , 2009
(the “Retention Agreement”) and Executive’s right to indemnification and
directors and officers liability insurance. Executive further acknowledges and
agrees that, after [DATE], the Executive will not represent the Executive as
being a director, employee, officer, trustee, agent or representative of
Employer for any purpose. In addition, effective as of [DATE], Executive resigns
from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, Employer or any benefit plans
of Employer. These resignations will become irrevocable as set forth in
Section 3 below.
2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with the Retention Agreement.
3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the General Counsel for Voyager Learning Company, or his/her designee, or
mailed to Employer, [Address], Attn: Section Vice President and General Counsel,
and postmarked within seven (7) calendar days of execution of this Agreement and
General Release. This Agreement and General Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Michigan then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.
4. General Release of Claim. Employee knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

  •   The National Labor Relations Act, as amended;

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

B-1



--------------------------------------------------------------------------------



 



  •   The Civil Rights Act of 1991;

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

  •   The Employee Retirement Income Security Act of 1974, as amended;

  •   The Immigration Reform and Control Act, as amended;

  •   The Americans with Disabilities Act of 1990, as amended;

  •   The Age Discrimination in Employment Act of 1967, as amended;

  •   The Older Workers Benefit Protection Act of 1990;

  •   The Worker Adjustment and Retraining Notification Act, as amended;

  •   The Occupational Safety and Health Act, as amended;

  •   The Family and Medical Leave Act of 1993;

  •   Any wage payment and collection, equal pay and other similar laws, acts
and statutes of the State of Michigan;

  •   Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

  •   Any public policy, contract, tort, or common law; or

  •   Any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to [DATE] with regard to Executive’s
service as an officer and director of Employer; (ii) Employee’s rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA; (iii) Employee’s rights under the provisions of the Retention Agreement
which are intended to survive termination of employment; or (iv) Employee’s
rights as a stockholder.
5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives the Executive’s right to recover any damages or other relief in
any claim or suit brought by or through the Equal Employment Opportunity
Commission or any other state or local agency on behalf of Employee under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964
as amended, the Americans with Disabilities Act, or any other federal or state
discrimination law, except where such waivers are prohibited by law.

 

B-2



--------------------------------------------------------------------------------



 



6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum or form. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in the Retention Agreement. Employee also affirms Executive has no
known workplace injuries.
7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Executive has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and any home communication and security equipment as well as
Executive’s rolodex and other address books.
8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Michigan
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.
9. Nonadmission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement which are intended to survive termination of the Retention Agreement
shall survive and continue in full force and effect. Employee acknowledges
Executive has not relied on any representations, promises, or agreements of any
kind not contained herein or in the Retention Agreement made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

 

B-3



--------------------------------------------------------------------------------



 



EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETENTION AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

         
 
    VOYAGER LEARNING COMPANY  
 
  By:  
RICHARD SURRATT
  Name:       Title:    
Date:
    Date:  

 

B-4



--------------------------------------------------------------------------------



 



Exhibit C
Salary, Bonus and Benefits Salary
Salary

•   Base Salary: You are paid a “Base Salary” of $25,961.54 bi-weekly ($675,000
if annualized).

•   Regular Salary: Your “Regular Salary” includes your Base Salary plus another
$20,800 annualized, for a total Regular Salary of $695,800 annualized.

•   Calculations for Bonus, merit pay, SERP, severance, company paid disability,
401k match will utilize your Base Salary and not your Regular Salary.

Bonus

•   As a key executive you participate in the Financial Bonus Plan at 85% of
your Base Salary for on target performance.

Benefits
You shall be entitled to the following benefits while employed by Voyager
Learning Company under this Agreement through December 31, 2009. Except with
respect to the SERP-replacement benefit described below, if you remain employed
after December 31, 2009, the Company will inform you of the benefits you will be
entitled to as of January 1, 2010:

•   In lieu of participation in the ProQuest Supplemental Executive Retirement
Plan (SERP), the Company makes a cash payment to you, less withholding taxes, in
an amount equal to 15% of the sum of your Base Salary and your management bonus
under the Financial Bonus Plan for the year. Such cash payment in lieu of SERP
for any calendar year shall be paid no later than March 15th of the following
calendar year.

If your employment shall terminate for any reason other than by the Company with
Cause prior to the end of the calendar year, for purposes of calculating the
cash payment in lieu of SERP with respect to Base Salary, Base Salary shall be
the Base Salary earned for the period you were employed during the year. The
cash payment in lieu of SERP attributed to such Base Salary for the year of
termination of employment shall be paid to you thirty (30) days following your
termination date (subject to signing a release substantially in the form
attached to this Agreement as Exhibit B). The cash payment in lieu of SERP with
respect to management bonus under the Financial Bonus Plan shall be paid at the
same time as the management bonus, if any, but not later than March 15th
following the year to which the management bonus related. Notwithstanding the
foregoing, if a Change of Control occurs, the cash payment in lieu of SERP with
respect to both Base Salary earned for the period through the Change of Control
for the year of the Change of Control and the bonus earned for the period
through the Change of Control for the year of the Change of Control shall be
paid upon such Change of Control. Amounts paid as cash payment in lieu of SERP
upon a Change of Control shall offset any cash payment in lieu of SERP payments
otherwise due with respect to the year of the Change of Control.

 

C-1



--------------------------------------------------------------------------------



 



•   You receive at Company expense Basic term life equal to two times annual
Base Salary, and under the terms of the policy, you may elect to purchase
additional term life insurance up to four times Base Salary up to a maximum of
$1,300,000 subject to the terms of the Policy.

•   You have Short Term Disability protection at Company expense.

•   You are covered at Company expense for Long-term disability benefits which
will begin after you have been totally disabled for a period of six continuous
months. You are also eligible to participate under the Supplemental Income
Protection Plan—Supplemental Long Term Disability Plan at the group rate.

•   You participate in the Profit Sharing Retirement Plan 401(k) plan.

•   You are be eligible for four weeks of annual vacation, accrued at 13.33
hours per month, 4 floating holidays (personal days), and 8 company holidays.

•   You participate in benefits programs including group insurance plans for
medical, dental, vision, as well as access to a Health Savings Account or
Flexible Spending Account.

•   If asked by the Company you agree to relocate, you are eligible for
relocation benefits as detailed in the Senior Management Homeowner Relocation
Plan summary. This benefit must be reimbursed to the Company if you leave
without Good Reason within the first 12 months after such move.

•   You are eligible to participate in Dependent Life Insurance; Voluntary
Accidental Death & Dismemberment; the Group Legal Plan.

 

C-2